UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERONE MCDOUGALD, Case No. l:l6-cv-9()0
Plaintiff/Appellant
Dlott, J.
vs. Litkovitz, M.J.
JEREMY EACHES, et al., REPORT AND
Det`endants. RECOMMENDATION

Plaintiff` Jerone l\/chougald, an inmate at the Southern Ohio Correctional Facility and
frequent filer in this Court,1 has filed a prisoner civil rights action under 42 U.S.C. § 1983. On
November l, 2018, the Court entered a final Order and Judgment granting defendants’ motion
for Summary judgmentl (Docs. 65, 66). Plaintiff/appellant filed several post-judgment motions
that Were also denied. Thereafler, plaintiff/appellant filed a notice of appeal and motion for
leave to appeal informer pauperis (Docs. 80-81).

Plaintiff/appellant’s motion for leave to appeal informal pauperis should be denied on the

ground that plaintiff/appellant is prohibited from obtaining pauper status on appeal pursuant to

 

‘ As of this date, plaintiff has filed over 20 cases in the Southern District of Ohio. See McDouga!d v. Erdos, 1:19-
Cv-IO'.’ (TSB: SKB) (S.D. Ohio Feb. l l, 2019); MeDougm'dv. Eddy, 2:19-cv-257 (TSB; SKB) (S.D. Ohio Jan. 25,
2019); McDougald v. Smoo£, l:l9-cv~50 (SJD; KLL) (S.D. Ohio Jan. 22, 2019); McDouga!dv. Bear. l.'lS-cv-498
(TSB; KLL) (S.D. Ohio July 23, 2018); McDougald v. Erdos, l:lB-cv-135 (MRB; SKB) (S.D. Ohio Feb. 23, 2018);
McDougald v. Clagg, l:lS-cv-93 (TSB; SKB) (S.D. Ohio Feb. 9, 20]8); McDougald v. Eaches, l;IS-cv-SO (MRB;
SKB) (S.D. Ohio Feb. 5, ZOES); McDouga/d v. Erdos, l'.l7-Cv-464 (MRB; SKB) (S.D. Ohio July lO, 2017);
McDougm'd v. Di`l'!ow, l:l7-cv-l96 (MRB; KLL) (S.D. Ohio Mar. 27, 2017); McDougald v. Di,ml'ap, l:]'F-cV-IZT
{MRB; SKB) (S.D. Ohio Feb. 24, 2017); McDougaldv. Bear, l:l7-cv-124 (MRB; SKB) (S.D. Ohio Feb. 21, 2017);
McDouga!d v. Era'os, l:l')'-cv-95 {SJD; SKB) (S.D. Ohio Feb. 10, 2017); McDougal'd v. Sammons, l:l?»cv-Ql
(MRB; SKB) (S.D. Ohio Feb. 10, 2017); McDougald v. Lt. Stone, l:l'?-cv-?Z (SJD; SKB) (S.D. Ohio Feb. 1,2017);
McDouga[a' v. D:‘llnw, l:lo-cv-1099 (MRB; SKB) (S.D. Ohio Nov. 23, 20]6); McDoi¢ga!d vt Eaches, l:l6-cv-900
(SJD; KLL) (S.D. Ohio Sept. 6, 2016); McDoiiga/d v. Dav:`s, 1:16-cV-633 {SJD) (June iO, 20]6); McDouga/d v.
Davi`s, 2:16-<:\/»545 (GCS; KAJ) (S.D. Ohio June 10, 2016); MCDOuga[d v. Ahmard, l.'lG-Cv-SUU (SJD; SKB) (S.D.
Ohio Apr. 28, 20]6); MCDouga[cf v. Esham, l:l6-cv-497 (SJD; KLL) (S.D. Ohio Apr. 27, 2016); MCDOugald v.
Mahfman, l:|6-cv-3 17 (TSB; SKB) (S.D. Ohio Feb. l6, 2016); McDouga!d v. T:'mberlake, f:OS-cv-744 (MRB;

JGW) {s.D. ohio oct 29, 2008).

the “three strikes” provision set forth in 28 U.S.C. § 1915(g). A prisoner’s right to proceed iri
forma pauperis has been restricted by Congress. ln accordance with section 804(d) of the
Prison Litigation Reform Act (PLRA) of 1995, Pub. L. No. 104-134, 110 Stat. 1321, amending

28 U.s.C. § 1915;

In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
or proceeding under this section if the prisoner has, on 3 or more prior occasions,
while incarcerated or detained in any facility, brought an action or appeal in a court
of the United States that Was dismissed on the grounds that it is frivolous, malicious,
or fails to state a claim upon Which relief may be granted, unless the prisoner is
under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

Mr. McDougald is prohibited by § 1915(g) from proceeding inforch pauperis on appeal
in this case because three prior complaints filed by him While he has been a prisoner Were
dismissed with prejudice for failure to state a claim upon which relief may be granted See
McDougald v. Scimmons, Case No. 1:17-cv-91 (Barrett, .l.; Bowman, M.J.) (S.D. Ohio Feb 10,
2017) (Doc. 7, 10, l 1) (dismissal for failure to state a claim upon Which relief may be granted
pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1)); McDougald v. Srorie, Case No. 1:17-
cv-72 (Dlott, J.; Bowman, 1\/[..1.) (S.D. Ohio Feb. 1, 2017) (Doc. 5, 17, 20, 26, 27) (dismissal for
failure to state a claim upon Which relief may be granted); McDougald v. Ahmad, Case No. 1516-
cv-SOO (Dlott, J.; Bowman, M.J.) (S.D. Ohio Apr. 28, 2016) (Doc. 27, 34, 35) (dismissal for
judgment on the pleadings for failure to state a claim upon Which relief may be granted under 28
U.S.C. § 1915(€)(2)). The previous three dismissals for failure to state a claim upon Which
relief may be granted prevent Mr. McDougald from obtaining pauper status in the instant action

ln view of his three “strikes,” Mr. McDougald may not proceed informer pauperis on

appeal unless he falls Within the statutory exception set forth in 28 U.S.C. § 1915(g), Which

2

applies to prisoners who are “under imminent danger ofserious physical injury.” “By using the
term ‘imminent,’ Congress indicated that it wanted to include a safety valve for the ‘three
strikes’ rule to prevent impending harms, not those harms that had already occurred.”
AbduZ-Akbar, 239 F.3d at 315. See also Barios v. O ’Gin`n, 144 F.3d 883, 885 (5th Cir. 1998)
(finding that the prisoner appellant was not entitled to pauper status on appeal where he failed to
establish that he faced imminent danger of serious physical injury at the time the appeal was
filed).

Plaintiff/appellant has failed to allege particular facts showing any immediate or
impending serious physical injury in existence at the time he filed his notice of appeal, which
would enable him to proceed on appeal informer panpers despite his prior three strikes Without
factual elaboration, plaintiff/appellant claims he has been denied medical treatment for breathing
issues stemming from being sprayed with “deadly amounts of OC spray” and is suffering vision
issues and severe headaches (Doc. 81 at PagelD 486). The undersigned notes that
plaintiff/appellant currently has at least seven cases pending in which he claims that he is in
imminent danger based on death threats by other defendants and/or generalized lack of medical
care claims. See Case Nos. 16-317 (Doc. 120: “I am constantly being subject to death threats
and being denied medical.”), 16-1099 (Doc. 69 at PagelD 491) (“I have been the subject of death
threats by defendants Bauer, Osborne, Rogers, Dillows”), 17-95 (Doc. 53 at PageID 305)
(“plaintiff has been threatened with death by Lt. Kyer . . . along with being the subject of
excessive force denial of medical treatment and being subject to cold air from the intentional
opening of the windows outside my cell”), 17-464 (Doc. 41 at PageID 218) (“I have been

threatened with death by Defendant Williams and her co~workers . . . and been subject to

retaliation and excessive force and the denial of medical treatment.”), 18-498 (claiming to be
“the subject of death threats daily with the most recent death threats occurring on January 3,
2018 by c/o Lafferty and c/o Late.”), 19-50 (Doc. 1 at PageID 9¢10) (claiming imminent danger
based on death threats from Brian Barney and based on the denial of medical treatment), and 19-
107 (Doc. 1 at PagelD 12) (claiming imminent danger based on the denial of medical treatment
related to OC spray).2

in one of plaintiff/appellant’s cases, the Court recently denied plaintiff/appellant’s motion
to amend his complaint to include allegations of imminent danger and denied petitioner’s motion
for leave to proceed iri_forrria pauperis Specifically, plaintiff/appellant sought to amend the
complaint to include allegations that he was denied mental health treatment and was sprayed
“with a deadly amount of OC spray on Oct. 15, 2018, and denied medical treatment.” See
McDougaia’ v. Ms Salyers, 1:18-cv-523 (S.D. Ohio Feb. 1, 2019) (Doc. 7). These are the same
allegations plaintiff/appellant raises in the instant Notice of Appeal.3 (See Doc. 81). The Court
denied plaintiff/appellant’s motions, reasoning as follows:

With regard to Mr. McDougald’s allegations, the Court concludes that the failure

to provide medical treatment for the alleged October 15, 2018 “deadly amount of

OC spray” did not exist at the time of McDougald’s July 30, 2018 complaint, and

is, therefore, not an appropriate amendment to the instant action. Accordingly, his

request to amend his complaint to include this allegation is denied.

The Court has no doubt that Mr. McDougald struggles with mental health

challenges and in obtaining the best possible treatment for those challenges

I~Iowever, viewed in context with his Cornplaint in this case and with the allegations
contained in many of his prior lawsuits in the Southern District of Ohio, the Court

 

2 See also Case No. 2:19-cv-257 (alieging that he is in imminent danger as a result of being denied medical care
following “numerous head, face fracture injuries, hand, mouth, nose injuries, shoulder injuries, in which resulted in
emergency hospitalization in the Ohio State University Medical Center”).

3 ln that case, pfaintiff/appefiant also alleged that the defendants threatened to kill him on several occasions See
Case No. 18-523 (Doc. 6 at PagelD 38).

finds that the allegations are insufficient to allow a court to draw reasonable
inferences that the danger presently exists. Accordingly, Mr. McDougald’s
Motion for Leave to Proceed In Forma Fauperis (Doc. 1) is DENIED.
McDougaia’ v. Ms. Saiyers, No. 1:18-cv-523 (S.D. Ohio Feb. 1, 2019) (Doc. 7 at PageID 45).
Plaintiff/appellant’s motion for leave to appeal in forma pauperis should similarly be
denied in this action. First, the Court finds plaintiff/appellant’s self-serving and conclusory
allegations that the defendants to virtually all of his pending lawsuits have threatened him with
death incredible and otherwise insufficient for the Court to reasonably infer that petitioner is
under imminent danger. See Vandiver v. Pri.s'on Health Servs., Inc., 727 F.3d 580, 585 (6th Cir.
2013) (“district courts may deny a prisoner leave to proceed pursuant to § 1915(g) when the
prisoner’s claims of imminent danger are conclusory or ridiculous, or are clearly baseless (i.e.
are fantastic or delusional and rise to the level of irrational or wholly incredible).”) (quoting
Riitner v. Kinaler, 290 F. App’x 796, 798 (6th Cir. 2008)). Unsupported, vague, and conclusory
allegations of verbal threats are insufficient to satisfy the imminent danger exception See While
v. Coloraa'o, 157 F.3d 1226, 1231 (lOth Cir. 1998) (denying imminent danger exception because
the plaintiff’s pleading was “largely a collection of vague and utterly conclusory assertions”);
Merriwearher v. Reynala’s, 586 F. Supp. 2d 548, 552 (D.S.C. 2008) (finding that a plaintiffs
allegations of continuous threats to his life, amongst others, to be “unsupported, vague, self~
serving, conclusory speculation” insufficient to satisfy the imminent danger exception).
Second, consistent with the Court’s February 1, 2019 Order in Case Number 1:18-cv-523,
plaintiff/appellant’s unrelated allegations concerning the use of OC spray on October 15, 2018

and the alleged denial of medical treatment do not permit the Court to reasonably infer that

plaintiff/appellant is currently under threat ofimminent danger.

IT IS THEREFORE RECOMMENDED THAT:

1. Plaintiff"s motion to proceed on appeal in forma pauperis (Doc. 80) be DENIED.

 

Date: ZL L/Lé § %~//V‘» j v

Karen L. Litkovitz, Magistra udge
United States District Court

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

JERONE MCDOUGALD, Case Nor 1:16-cv-900

Plaintiff/Appellant

Dlott, J.

vs. Litl<ovitz, M.J.
JEREMY EACHES, et al.,

Defendants/Appellees.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extensionl Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections If
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the l\/Iagistrate .ludge deems
sufficient, unless the assigned District Judge otherwise directs A party may respond to another
party’s objections WITHIN 14 DAYS after being served with a copy thereof Failure to make
objections in accordance with this procedure may forfeit rights on appeal. See Thornas v_ Arn,

474 U.S. 140 (1985); Uniiea’ States v. Walrers, 638 F.2d 947 (6th Cir. 1981).

